Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the second to last line recites “outer ride”. This should be changed to --outer side--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11 and 19 recite the term “approximately”. The term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close the positioning must be to be considered “approximately” positioned.
Claims 2, 11 and 19 recite “and the center of gravity of the support portion is positioned approximately on the same diameter in which a center of a rolling body of the at least one row of rolling bodies is positioned with respect to an axis (X) of symmetry of the bearing unit.” The limitation is unclear and confusing.  Is Applicant claiming that the center of gravity of the support portion is located at the center of the pitch circle of the balls, or is Applicant claiming that the center of the cross-section of the cage is positioned radially at the center of each ball?
Claims 6, 16 and 19 recite “an interference…variable between 0.3 mm and 0.5 mm”. It is unclear if Applicant intends for the interference to be any value between 0.3 mm and 0.5 mm, the interference to vary between the two values during operation, or the interference to vary based on location.  Applicant should make clear which is being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama JP 2009-73252.
Re clm 1, Oyama discloses a wheel bearing assembly (Fig. 1) for motor vehicles, the assembly comprising a wheel-hub (12) and a bearing unit (Fig. 2) in turn comprising: a radially outer ring (38) and at least one radially inner ring provided (40s), respectively, with a first raceway and at least one second raceway; at least one row of rolling bodies (right 44s) arranged between the radially outer ring and the at least one radially inner ring; and a cage (46) for containing the at least one row of rolling bodies; and a seal (48) integrated in the cage and provided with at least two radial contact lips (upper portion of 48 and lower portion of 48) made of  elastomeric material (rubber; [0043]), with at least one first radial lip in contact with the radially inner ring (lower 48 contacts 40) and with at least one second radial lip in contact with the radially outer ring (upper 48 contacts 38), wherein the seal is disposed on an axially outer side of the at least one row of rolling bodies (right 48 is on axially outer side of right row of rolling bodies 44 since the left side of the device is the axially outer side of the device).
Re clm 2, Oyama further disclose the cage has a support portion (for example, axially inwardly facing portion of cage, Fig. 2; alternatively, portion 56) on which the at least two radial lips are co-moulded ([0044]) and the center of gravity of the support portion is positioned approximately on the same diameter in which a center of a rolling body of the at least one row of rolling bodies is positioned with respect to an axis (X) of symmetry of the bearing unit (the center of gravity of the support portion is located at the axis of rotation since the cage is symmetric about the axis and a ring).
Re clm 10, Oyama discloses a cage (46, Fig. 2) for containing at least one row of rolling bodies in a wheel hub assembly, comprising: a seal (48) integrated in a cage, the seal provided with at least two radial contact lips (upper and lower portions of 48), with at least one first radial lip configured to, when assembled in a wheel hub assembly, contact a radially inner ring (40) and with at least one second radial lip configured to, when assembled in a wheel hub assembly, contact with a radially outer ring (38).
Re clm 11, Oyama further disclose the cage has a support portion (for example, axially inwardly facing portion of cage, Fig. 2; alternatively, portion 56) on which the at least two radial lips are co-moulded ([0044]) and the center of gravity of the support portion is positioned approximately on the same diameter in which a center of a rolling body of the at least one row of rolling bodies is positioned with respect to an axis (X) of symmetry of the bearing unit (the center of gravity of the support portion is located at the axis of rotation since the cage is symmetric about the axis and a ring).
Re clm 9 and 12, Oyama further discloses a ratio between a thickness (A) of the support portion and the thickness (B) of the radial lips ranges between 50 % and 80% (the support portion of cage 46 on left end can be arbitrarily chosen to be any length of the cage, including a length that meets the ratio).

Claims 1-2, 4, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schobbe DE 3738529.
Re clm 1, Schobbe discloses a wheel bearing assembly (Fig. 3; [0021]-[0022]) for motor vehicles, the assembly comprising a wheel-hub (56) and a bearing unit in turn comprising: a radially outer ring (10) and at least one radially inner ring provided (12s), respectively, with a first raceway and at least one second raceway; at least one row of rolling bodies (22 and 24) arranged between the radially outer ring and the at least one radially inner ring; and a cage (18) for containing the at least one row of rolling bodies; and a seal (38) integrated in the cage and provided with at least two radial contact lips (42 and 44) made of  elastomeric material ([0019]), with at least one first radial lip in contact with the radially inner ring (42 contacts 12) and with at least one second radial lip in contact with the radially outer ring (44 contacts 10), wherein the seal is disposed on an axially outer side of the at least one row of rolling bodies (one of 22 or 24 is the axially inner side row and therefor seal 38 is axially outside that row).
Re clm 2, Schobbe further disclose the cage has a support portion (where numeral 38 points) on which the at least two radial lips are co-moulded (42 and 44 are attached to 38) and the center of gravity of the support portion is positioned approximately on the same diameter in which a center of a rolling body of the at least one row of rolling bodies is positioned with respect to an axis (X) of symmetry of the bearing unit (the center of gravity of the support portion is located at the axis of rotation since the cage is symmetric about the axis and a ring).
Re clm 4, Schobbe further discloses the at least two radial lips are made of vulcanized thermoplastic polymeric material ([0019]).
Re clm 10, Schobbe discloses a cage (18, Fig. 3) for containing at least one row of rolling bodies in a wheel hub assembly, comprising: a seal (38) integrated in a cage, the seal provided with at least two radial contact lips (42 and 44), with at least one first radial lip (42) configured to, when assembled in a wheel hub assembly, contact a radially inner ring (12) and with at least one second radial lip (44) configured to, when assembled in a wheel hub assembly, contact with a radially outer ring (10).
Re clm 11, Schobbe further disclose the cage has a support portion (where numeral 38 points) on which the at least two radial lips are co-moulded (42 and 44 are attached to 38) and the center of gravity of the support portion is positioned approximately on the same diameter in which a center of a rolling body of the at least one row of rolling bodies is positioned with respect to an axis (X) of symmetry of the bearing unit (the center of gravity of the support portion is located at the axis of rotation since the cage is symmetric about the axis and a ring).
Re clm 14, Schobbe further discloses the at least two radial lips are made of vulcanized thermoplastic polymeric material ([0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe U.S. 2019/0128326 in view of Numajiri U.S. 2010/0308594.
Re clm 1, Watanabe discloses a wheel bearing assembly for motor vehicles, the assembly comprising a wheel-hub (Fig. 1) and a bearing unit in turn comprising: a radially outer ring (11) and at least one radially inner ring (12 and 13) provided, respectively, with a first raceway and at least one second raceway; at least one row of rolling bodies (14) arranged between the radially outer ring and the at least one radially inner ring; and a cage (20) for containing the at least one row of rolling bodies.
Watanabe does not disclose a seal integrated in the cage and provided with at least two radial contact lips made of elastomeric material, with at least one first radial lip in contact with the radially inner ring and with at least one second radial lip in contact with the radially outer ring, wherein the seal is disposed on an axially outer side of the at least one row of rolling bodies.
Numajiri teaches a bearing comprising a seal (20, Fig. 1) integrated in the cage (13) and provided with at least two radial contact lips (21s) made of elastomeric material ([0059]), with at least one first radial lip in contact with the radially inner ring (lower 21 contacts 12) and with at least one second radial lip in contact with the radially outer ring (upper 21 contacts 11), wherein the seal is disposed on an axially outer side of the at least one row of rolling bodies for the purpose of reducing the amount of wear of the seal and the heat generated by the seal ([0063]).
It would have been obvious to one of ordinary skill in the art to substitute the bearing ring mounted seals of Watanabe with the cage mounted seals of Numajiri and provide a seal integrated in the cage and provided with at least two radial contact lips made of elastomeric material, with at least one first radial lip in contact with the radially inner ring and with at least one second radial lip in contact with the radially outer ring, wherein the seal is disposed on an axially outer ride of the at least one row of rolling bodies for the purpose of reducing the amount of wear of the seal and the heat generated by the seal.
Re clm 5, Watanabe in view of Numajiri does not disclose the at least two radial lips have substantially the same length in a radial direction comprised in a range between 1 mm and 5 mm.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Watanabe in view of Numajiri and provide the at least two radial lips have substantially the same length in a radial direction comprised in a range between 1 mm and 5 mm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A). Changing the lip length to suit the bearing application is well-known in the art.  
Re clm 8, Watanabe in view of Numajiri does not disclose the thickness (A) of the support portion ranges between 3 mm and 6 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Watanabe in view of Numajiri and provide the thickness (A) of the support portion ranges between 3 mm and 6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Cage thickness is a well-known result effect variable.  If the cage is too thick, then material cost increases as well as bearing torque. If, on the other hand, the cage is too thin, then the cage will flex under high load/speed and increase friction and heat inside the bearing reducing bearing life.
Re clm 9, Numajiri does not disclose the ratio between a thickness (A) of the support portion and the thickness (B) of the radial lips ranges between 50 % and 80%.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Watanabe in view of Numajiri and provide the ratio between a thickness (A) of the support portion and the thickness (B) of the radial lips ranges between 50 % and 80%, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Lip thickness has already been discussed above as a result effect variable. The thickness of the support portion is also a result effect variable since if element 56 is too small, then it will be unable to adequately anchor the seal to the cage. Since both lip thickness and support thickness are result effect variables, the ratio of the two must also be a result effect variable.
Re clm 10, Watanabe discloses a cage (20, Fig. 1) for containing at least one row of rolling bodies (14) in a wheel hub assembly (10).
Watanabe does not disclose a seal integrated in a cage, the seal provided with at least two radial contact lips, with at least one first radial lip configured to, when assembled in the wheel hub assembly, contact a radially inner ring and with at least one second radial lip configured to, when assembled in a wheel hub assembly, contact with a radially outer ring, wherein the seal is disposed on an axially outer side of the row of rolling bodies when assembled the wheel hub assembly.
Numajiri teaches a bearing comprising a seal (20, Fig. 1) integrated in the cage (13) and provided with at least two radial contact lips (21s), with at least one first radial lip (lower 21) configured to, when assembled in the wheel hub assembly, contact a radially inner ring (12) and with at least one second radial lip (upper 21) configured to, when assembled in a wheel hub assembly, contact with a radially outer ring (11), wherein the seal is disposed on an axially outer side of the row of rolling bodies when assembled the wheel hub assembly for the purpose of reducing the amount of wear of the seal and the heat generated by the seal ([0063]).
It would have been obvious to one of ordinary skill in the art to substitute the bearing ring mounted seals of Watanabe with the cage mounted seals of Numajiri and provide a seal integrated in a cage, the seal provided with at least two radial contact lips, with at least one first radial lip configured to, when assembled in the wheel hub assembly, contact a radially inner ring and with at least one second radial lip configured to, when assembled in a wheel hub assembly, contact with a radially outer ring, wherein the seal is disposed on an axially outer side of the row of rolling bodies when assembled the wheel hub assembly for the purpose of reducing the amount of wear of the seal and the heat generated by the seal.

Claims 5, 8-9, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama JP 2009-73252 as applied to claim 1 and 11 above.
Oyama discloses all the claimed subject matter as described above.
Re clm 5 and 15, Oyama further discloses the at least two radial lips have substantially the same length in a radial direction (seal 48 is symmetric about anchor point 56, shown in Fig. 2).
Oyama is silent to the dimensions of the seal and does not disclose the lip length in a range between 1 mm and 5 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oyama and provide the lip length in a range between 1 mm and 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Lip length is a well-known result effect variable.  If the lips are not long enough, they will not provide the proper sealing contact. On the other hand, if the lips are too long, the lips will experience excessive wear. Still further, lip length also determines the stiffness of the seal lips.  If a lip is too long, it will have too much flex and will not provide adequate sealing. If the lip is too short, the lip will be too rigid and friction between the lip and the opposing surface will be too high.
Re clm 8 and 18, Oyama does not disclose the thickness (A) of the support portion ranges between 3 mm and 6 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oyama and provide the thickness (A) of the support portion ranges between 3 mm and 6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Cage thickness is a well-known result effect variable.  If the cage is too thick, then material cost increases as well as bearing torque. If, on the other hand, the cage is too thin, then the cage will flex under high load/speed and increase friction and heat inside the bearing reducing bearing life.
Re clm 9 and 12, assuming Oyama does not disclose the ratio between a thickness (A) of the support portion and the thickness (B) of the radial lips ranges between 50 % and 80%:
Oyama does not disclose the ratio between a thickness (A) of the support portion and the thickness (B) of the radial lips ranges between 50 % and 80%.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oyama and provide the ratio between a thickness (A) of the support portion and the thickness (B) of the radial lips ranges between 50 % and 80%, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Lip thickness has already been discussed above as a result effect variable. The thickness of the support portion is also a result effect variable since if element 56 is too small, then it will be unable to adequately anchor the seal to the cage. Since both lip thickness and support thickness are result effect variables, the ratio of the two must also be a result effect variable.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama JP 2009-73252 as applied to claim 1 and 11 above, and further in view of Tsujimoto U.S. 2006/0177167.
Oyama discloses all the claimed subject matter as described above.
Re clm 6 and 16, Oyama is silent as to the lip dimensions and does not disclose the at least two radial lips have an interference with the corresponding surfaces of the radially inner ring and radially outer ring variable between 0.3 mm and 0.5 mm.
Tsujimoto teaches an interference between seal lips and bearing rings between 0.3 mm and 0.5 mm for the purpose of pressing the lips against the sliding contact surface so that no gap will be created between the lip and the sliding contact surface even if the lips are worn ([0031]).
It would have been obvious to one of ordinary skill in the art to modify Oyama and provide an interference with the corresponding surfaces of the radially inner ring and radially outer ring variable between 0.3 mm and 0.5 mm for the purpose of pressing the lips against the sliding contact surface so that no gap will be created between the lip and the sliding contact surface even if the lips are worn.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe U.S. 2019/0128326 in view of Numajiri U.S. 2010/0308594 as applied to claim 1 and 11 above, and further in view of Tsujimoto U.S. 2006/0177167.
Watanabe in view of Numajiri discloses all the claimed subject matter as described above.
Re clm 6 and 16, Numajiri is silent as to the lip dimensions and does not disclose the at least two radial lips have an interference with the corresponding surfaces of the radially inner ring and radially outer ring variable between 0.3 mm and 0.5 mm.
Tsujimoto teaches an interference between seal lips and bearing rings between 0.3 mm and 0.5 mm for the purpose of pressing the lips against the sliding contact surface so that no gap will be created between the lip and the sliding contact surface even if the lips are worn ([0031]).
It would have been obvious to one of ordinary skill in the art to modify Watanabe in view of Numajiri and provide an interference with the corresponding surfaces of the radially inner ring and radially outer ring variable between 0.3 mm and 0.5 mm for the purpose of pressing the lips against the sliding contact surface so that no gap will be created between the lip and the sliding contact surface even if the lips are worn.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama JP 2009-73252 as applied to claim 1 and 11 above, and further in view of Ohata U.S. 2006/0153484.
Oyama discloses all the claimed subject matter as described above.
Re clm 7 and 17, Oyama is silent as to the lip dimension and does not disclose the at least two radial lips have a thickness ranging between 0.1 mm and 0.6 mm.
 Ohata teaches seal lip thickness ranging between 0.1 mm and 0.6 mm ([0043]) for the purpose of maintaining the seal rigidity while keeping the material costs down ([0043] and [0046]).
It would have been obvious to one of ordinary skill in the art to modify Oyama and provide the at least two radial lips have a thickness ranging between 0.1 mm and 0.6 mm for the purpose of maintaining the seal rigidity while keeping the material costs down.
	
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe U.S. 2019/0128326 in view of Numajiri U.S. 2010/0308594 as applied to claim 1 and 11 above, and further in view of Ohata U.S. 2006/0153484.
Watanabe in view of Numajiri discloses all the claimed subject matter as described above.
Re clm 7 and 17, Numajiri is silent as to the lip dimension and does not disclose the at least two radial lips have a thickness ranging between 0.1 mm and 0.6 mm.
 Ohata teaches seal lip thickness ranging between 0.1 mm and 0.6 mm ([0043]) for the purpose of maintaining the seal rigidity while keeping the material costs down ([0043] and [0046]).
It would have been obvious to one of ordinary skill in the art to modify Watanabe in view of Numajiri and provide the at least two radial lips have a thickness ranging between 0.1 mm and 0.6 mm for the purpose of maintaining the seal rigidity while keeping the material costs down.

Allowable Subject Matter
Claims 3 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elmore U.S. 3,524,237 discloses a similar cage with molded seal arrangement in Fig. 3-14. Kuzumaki U.S. 2010/0201078 discloses seal lip length as a result effect variable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656